DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2021 and 02/17/2022 were considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on 12/30/2021. As directed by the amendment: Claims 1, 12, and 23 have been amended, claims 9, 16, and 24 have been cancelled, and no claims have been added. Thus, claims 1-8, 10-15, 17-23, and 25-31 are presently pending in the application, wherein claims 19-22 are withdrawn.

Response to Arguments
Applicant's arguments (page 9) and amendments have been fully considered but they are not persuasive. Applicant argues that Assell does not teach or suggest a potential benefit of processing the bone marrow aspirate to remove all of the bone fragments prior to missing the bone marrow aspirate with other components to fabricate the bone graft material. Assell discloses using a filter container 48 to retain substantially all of the bone fragments wherein the remainder of the tissue (progenitor cells and red blood cells) flow through the collection vessel 30 (parag. [0084]) (discussed below).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 23 and 25-28, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Assell (US 2016/0325018).
Regarding Claim 23, Assell discloses a method of preparing a therapeutic composition that is effective for treating a soft tissue condition comprising, wherein the method comprises: processing a bone marrow aspirate to remove substantially all of the bone fragments from the bone marrow aspirate and produce a bone fragment depleted bone marrow aspirate (the filter container 48 is selected to retain the bone fragments therein but substantially all of the remainder of the tissue flows into the collection vessel 30. The tissue in the collection vessel 30 may thereby include in addition to progenitor cells, red blood cells and other components that are not needed or potentially detrimental to forming the bone void filler; parag. [0084], lines 1-7); processing the bone fragment depleted marrow aspirate to remove red blood cells from the bone marrow aspirate and produce a red blood cell depleted bone marrow aspirate (In such a situation, the red blood cells may be caused to separate from the remainder of the tissue such as mixing a material that causes the red blood cells to agglomerate and settle to the bottom of the collection vessel 30; parag. [0084], lines 7-11), 6Amendment and Response Under 37 C.F.R. 1.116 Serial No.: 15/996,765passing the red blood cell depleted bone marrow aspirate through a filter material (osteoconductive matrix) to concentrate connective tissue progenitor cells in the red blood cell depleted bone marrow aspirate in the filter material (it may be beneficial to concentrate the aspirated osteomedullary tissue prior associating the aspirated osteomedullary tissue with the bone matrix; parag. [0246], lines 1-4) (the hollow cartridge 170 may be used to mix the red blood cell depleted aspirated osteomedullary tissue and the filtering osteoconductive matrix, e.g., a demineralized bone/extracellular matrix composite; parag. [0255], lines 1-4) (parag. [0102]), wherein the filter material is fabricated from an injectable cell retention material (the filter material is comprised of the osteoconductive matrix) (This tissue is used in conjunction with an osteoconductive matrix to form a bone graft; parag. [0051], last sentence); and hydrolyzing the filter material (osteoconducive matrix) to form a therapeutic composition comprising the connective tissue progenitor cells and the injectable cell retention material (the osteoconductive matrix is hydrolyzed with the osteomedullary tissue to form the mixture of the osteoconductive matrix with the osteomedullary tissue) (After all of the aspirated osteomedullary tissue has flowed through the osteoconductive matrix in the cylinder 170, the aspirated osteomedullary tissue and the osteoconductive matrix may be sufficiently well mixed such that the resulting bone paste is ready for use; parag. [0264], lines 1-5), wherein the therapeutic composition is suitable for injecting into a living body experiencing the soft tissue condition (parag. [0189]).
the method of claim 23, and further discloses wherein the injectable cell retention material comprises a naturally occurring biocompatible material and wherein the naturally occurring biocompatible 33Docket No. 55734.111102 material comprises at least one of keratin, collagen, hyaluronic acid, chondroitin, glucosamine, amniotic fluid and tissue from an amniotic sac (The osteoconductive matrix may include at least one of demineralized bone matrix, a suitable synthetic alternative such as hydroxyapatite with the addition of other materials that fall within the classification of extracellular matrix. Examples of these materials include hyaluronic acid, collagen, keratin, elastin, fibronectin and laminin; parag. [0156]).
Regarding Claim 26, Assell discloses the method of claim 23, and further discloses comprising hydrating the therapeutic composition with a biocompatible fluid (The flowability of the bone paste can be adjusted by changing the amount of water in the bone marrow aspirate concentrate as well as the amount of water that is allowed to pass through the filter membrane at the second end of the cartridge; parag. [0266], last sentence).
Regarding Claim 27, Assell discloses the method of claim 23, and further discloses wherein the therapeutic composition is a gel (the bone paste can be heated to be more rigid) (parag. [0267]) causes a substantial portion of the connective tissue progenitor cells to be retained proximate a location of the soft tissue condition after the therapeutic composition is injected into the living body (the bone paste (containing the osetomedullary tissue) is shaped to the desired implant shape to be inserted into the patient, so the bone base containing the osetomedullary tissue is fully capable of being inserted proximally to the soft tissue condition of the patient) (parag. [0267]).
the method of claim 23, and further discloses wherein the therapeutic composition is autologous (The invention thereby provides a completely autologous process that enables use of the patient's own tissue in preparing a bone graft; parag. [0051], lines 1-3).
Regarding Claim 31, Assell discloses the method and further comprising using the therapeutic composition prepared according to claim 23 to treat a soft tissue condition, and further discloses wherein the soft tissue condition treated using the claimed method is osteoarthritis and inflamed/damaged ligaments (Examples of these applications include repair of strained or torn ligaments or tendons and restoring early osteoarthritis cartilage loss as well as treating radiculopathy; parag. [0188], lines 5-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11-13, 15, 18, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Assell (US 2016/0325018) and Segina (US 2014/0363403).
Regarding Claim 1, Assell discloses a method of treating soft tissue conditions comprising: providing a harvesting device (12; Fig.1); operably connecting the harvesting device (12) to a tissue processing device (14) using tubing (16); forming an aperture in a bone (The at least one sharpened surface 28 facilitates cutting while the needle portion 22 is inserted into and removed from the bone; parag. [0060], lines 6-8), wherein the bone comprises an interior; inserting the harvesting device through the aperture in the bone and into the interior of the bone (The sharpened tip 24, which is most clearly illustrated in FIG. 2, that facilitates accessing the interior of a bone; parag. [0059], lines 1-3); manipulating the harvesting device to dissociate connective tissue progenitor cells in the interior of the bone (the harvesting device 12 may be manipulated to form bone fragments. The harvesting device 12 also facilitates morselizing tissue inside of the bone and thereby enhances the amount of osteomedullary tissue that can be recovered from a patient; pararg. [0105], lines 3-6); aspirating tissue from the interior of the bone that contains the dissociated connective tissue progenitor cells and bone fragments (In addition to harvesting bone fragments, the invention enables high yield harvesting of stem and progenitor cells as well as collection of intramedullary bone graft in a process that is safe, fast and efficient; parag.[0051], lines 3-7) (the filter material may also be selected to retain at least a portion of the beneficial cells in the tissue. In certain embodiments, the filter material retains substantially all of progenitor cells in the extracted tissue; parag. [0080], lines 4-7); removing substantially all of the bone fragments from the aspirated tissues to produce a bone depleted aspirated tissue (the filter container 48 is selected to retain the bone fragments therein but substantially all of the remainder of the tissue flows into the collection vessel 30. The tissue in the collection vessel 30 may thereby include in addition to progenitor cells, red blood cells and other components that are not needed or potentially detrimental to forming the bone void filler; parag. [0084], lines 1-7); separating red blood cells from the bone fragment depleted aspirated tissue (In such a situation, the red blood cells may be caused to separate from the remainder of the tissue such as mixing a material ; separating the connective tissue progenitor cells from the aspirated tissue using a filter material (cell collection filter (88)) (the progenitor cells are retained in a cell collection filter (88) via syringe (74) after settling the agglomerated red blood cells in the collection vessel) (The cell collection filter 88 has a pore size that is sufficiently small so that substantially all of the progenitor cells and other beneficial tissue in the osteomedullary tissue are retained on the cell collection filter 88 ; parag. [0152], lines 4-7) (parags. [0142] - [0154]); and injecting the product in a region of a body that is experiencing a soft tissue condition to treat the soft tissue condition (Another aspect of the invention is directed to using the invention to provide stem cell injections such as to treat soft tissue injuries such as tendons, ligaments and cartilage. When the invention is used in conjunction with stem cell injections, the cells can be concentrated from the purified solution. Thereafter, the cells can be re-suspended in an injectable carrier; parag. [0189], lines 1-7).
Assell does not appear to disclose using a solubilizable filer material to separate the connective tissue progenitor cells from the aspirated tissue and solubilizing the filter material to form a product containing the separated connective tissue progenitor cells and the solubilized filter material. Assell discloses using the solution to treat a soft tissue injury (ligaments/tendons/cartridges) in conjunction with a bone graft/ injectables (parag. [0188]-[0189]).
Segina teaches it was known in the art to have a collagen filter in the second stage that captures stem cells wherein the collagen filter dissolve at a later time (Figs.9 and 13) (parags. [0004], [0028], and [0032]).

Regarding Claim 2, Assell as modified discloses the method of claim 1, and further discloses wherein manipulating the harvesting device morcelizes bone in the interior to bone fragments to dissociate the connective tissue progenitor cells from the bone (parag. [0059]) and wherein the method further comprises separating the bone fragments from the aspirated tissue (the filter container 48 is selected to retain the bone fragments therein but substantially all of the remainder of the tissue flows into the collection vessel 30. The tissue in the collection vessel 30 may thereby include in addition to progenitor cells, red blood cells and other components that are not needed or potentially detrimental to forming the bone void filler; parag. [0084], lines 1-7).
Regarding Claim 3, Assell as modified discloses the method of claim 1, and further discloses comprising separating red blood cells from the aspirated tissue is done using a binding agent that is capable of selectively binding with the red blood cells in the aspirated tissue (In such a situation, the red blood cells may be caused to separate from the remainder of the tissue such as mixing a material that causes the red blood cells to agglomerate and settle to the bottom of the collection vessel 30; parag. [0084], lines 7-11).
the method of claim 1, and further discloses wherein the connective tissue progenitor cells are separated from the aspirated tissue using a filter material that is associated with the tissue processing device (the progenitor cells are retained in a cell collection filter (88) via syringe (74) after settling the agglomerated red blood cells in the collection vessel) (The cell collection filter 88 has a pore size that is sufficiently small so that substantially all of the progenitor cells and other beneficial tissue in the osteomedullary tissue are retained on the cell collection filter 88 ; parag. [0152], lines 4-7) (parags. [0142] - [0154]).
Regarding Claim 5, Assell as modified discloses the method of claim 4, and further discloses wherein the connective tissue progenitor cells are separated from the aspirated tissue using selective cell retention (parag. [0152], lines 4-7).
Regarding Claim 7, Assell as modified discloses the method of claim 4, and further discloses wherein the connective tissue progenitor cells are separated from the aspirated tissue using complete cell retention (the cell collection filter retains substantially all of progenitor cells) (parag. [0152], lines 4-7).
Regarding Claim 8, Assell as modified discloses the method of claim 7, and further discloses wherein the complete cell retention physically traps cells in the aspirated tissue (the cell collection filter physically separates all of progenitor cells in the extracted tissue; parag. [0080], lines 3-4) (parag. [0152], lines 4-7).
Regarding Claim 11, Assell as modified discloses the method of claim 1, and further discloses wherein the separated connective tissue progenitor cells are autologous (The invention thereby provides a completely autologous process that enables use of the patient's own tissue in preparing a bone graft; parag. [0051], lines 1-3).
a method of treating soft tissue conditions comprising: providing a harvesting device (12); operably connecting the harvesting device (12) to a tissue processing device (14) using tubing (16); forming an aperture in a bone (The at least one sharpened surface 28 facilitates cutting while the needle portion 22 is inserted into and removed from the bone; parag. [0060], lines 6-8), wherein the bone comprises an interior; inserting the harvesting device through the aperture in the bone and into the interior of the bone (The sharpened tip 24, which is most clearly illustrated in FIG. 2, that facilitates accessing the interior of a bone; parag. [0059], lines 1-3); manipulating the harvesting device to dissociate connective tissue progenitor cells in the interior of the bone (the harvesting device 12 may be manipulated to form bone fragments. The harvesting device 12 also facilitates morselizing tissue inside of the bone and thereby enhances the amount of osteomedullary tissue that can be recovered from a patient; pararg. [0105], lines 3-6); aspirating tissue from the interior of the bone that contains the dissociated connective tissue progenitor cells and bone fragments (In addition to harvesting bone fragments, the invention enables high yield harvesting of stem and progenitor cells as well as collection of intramedullary bone graft in a process that is safe, fast and efficient; parag.[0051], lines 3-7) (the filter material may also be selected to retain at least a portion of the beneficial cells in the tissue. In certain embodiments, the filter material retains substantially all of progenitor cells in the extracted tissue; parag. [0080], lines 4-7); removing substantially all of the bone fragments from the aspirated tissues to produce a bone fragment depleted aspirated tissue (the filter container 48 is selected to retain the bone fragments therein but substantially all of the remainder of the tissue flows into the collection vessel 30. The tissue in the collection vessel 30 may thereby include in addition to progenitor cells, red blood cells and other components that are not ; separating red blood cells from the bone fragment depleted aspirated tissue using a binding agent that is capable of selectively binding with the red blood cells in the aspirated tissue (In such a situation, the red blood cells may be caused to separate from the remainder of the tissue such as mixing a material that causes the red blood cells to agglomerate and settle to the bottom of the collection vessel 30; parag. [0084], lines 7-11); separating the connective tissue progenitor cells from the aspirated tissue using a filter material that is associated with the tissue processing device (the progenitor cells are retained in a cell collection filter (88) via syringe (74) after settling the agglomerated red blood cells in the collection vessel) (The cell collection filter 88 has a pore size that is sufficiently small so that substantially all of the progenitor cells and other beneficial tissue in the osteomedullary tissue are retained on the cell collection filter 88 ; parag. [0152], lines 4-7) (parags. [0142] - [0154]); and injecting the product in a region of a body that is experiencing a soft tissue condition to treat the soft tissue condition (Another aspect of the invention is directed to using the invention to provide stem cell injections such as to treat soft tissue injuries such as tendons, ligaments and cartilage. When the invention is used in conjunction with stem cell injections, the cells can be concentrated from the purified solution. Thereafter, the cells can be re-suspended in an injectable carrier; parag. [0189], lines 1-7).
Assell does not appear to disclose using a solubilizable filer material to separate the connective tissue progenitor cells from the aspirated tissue and solubilizing the filter material to form a product containing the separated connective tissue progenitor cells and the solubilized filter material. Assell discloses using the solution to treat a soft tissue injury 
Segina teaches it was known in the art to have a collagen filter in the second stage that captures stem cells wherein the collagen filter dissolve at a later time (Figs.9 and 13) (parags. [0004], [0028], and [0032]).
Accordingly, the prior art of reference teach that it is known that cell collection filter (88) that collects the progenitor cells is a functional equivalent for collagen filter that collects the progenitor cells and dissolves at a later time. Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was filed to have submitted the cell collection filter in Assell with the collagen filter in Segina. The substitution would have resulted in a predictable result where the collected progenitor cells with the dissolved collagen are disposed on the target area.
Regarding Claim 13, Assell as modified discloses the method of claim 12, and further discloses wherein the connective tissue progenitor cells are separated from the aspirated tissue using selective cell retention (The cell collection filter 88 has a pore size that is sufficiently small so that substantially all of the progenitor cells and other beneficial tissue in the osteomedullary tissue are retained on the cell collection filter 88; parag. [0152], lines 4-7).
Regarding Claim 15, Assell as modified discloses the method of claim 12, and further discloses wherein the connective tissue progenitor cells are separated from the aspirated tissue using complete cell retention that physically traps cells in the aspirated tissue (the cell collection filter physically separates all of progenitor cells in the extracted tissue; parag. [0080], lines 3-4) (parag. [0152], lines 4-7).
the method of claim 12, and further discloses wherein the separated connective tissue progenitor cells are autologous (The invention thereby provides a completely autologous process that enables use of the patient's own tissue in preparing a bone graft; parag. [0051], lines 1-3).
Regarding Claim 29, Assell as modified discloses the method of claim 1, and further discloses wherein the soft tissue condition treated using the claimed method is osteoarthritis and inflamed/damaged ligaments (Examples of these applications include repair of strained or torn ligaments or tendons and restoring early osteoarthritis cartilage loss as well as treating radiculopathy; parag. [0188], lines 5-8).
Regarding Claim 30, Assell as modified discloses the method of claim 12, and further discloses wherein the soft tissue condition treated using the claimed method is osteoarthritis and inflamed/damaged ligaments (Examples of these applications include repair of strained or torn ligaments or tendons and restoring early osteoarthritis cartilage loss as well as treating radiculopathy; parag. [0188], lines 5-8).

Claims 6, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Assell (US 2016/0325018); in view of Segina (US 2014/0363403) and Muschler (US 2002/0161449).
Regarding Claim 6, Assell as modified discloses all of the limitations claim 5 above.
Assell does not appear to disclose that a portion of the filter material comprises hydrogel.
Muschler teaches it was known in the art to have a biocompatible implantable matrix (10) (the filter used is the matrix that binds to the cells; the matrix is made of hyaluronic acid which is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Assell to provide the teachings of Muschler to provide a filter made of hydrogel in order to improve separating the cells.
Regarding Claim 10, Assell as modified discloses all of the limitations claim 5 above.
Assell does not appear to disclose filter material comprises a naturally occurring biocompatible material and wherein the naturally occurring biocompatible material comprises at least one of keratin, collagen, hyaluronic acid, chondroitin, glucosamine, amniotic fluid and tissue from an amniotic sac.
Muschler teaches it was known in the art to have a biocompatible implantable matrix made of hyaluronic acid (Still other suitable matrix materials are hyaluronic acid which may be purified with or without crosslinking, bioglass and collagen; parag. [0025], lines 11-13)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Assell to provide the teachings of Muschler to provide a filter made of hyaluronic acid in order to improve separating the cells.
Regarding Claim 14, Assell as modified discloses all of the limitations claim 13 above.
Assell does not appear to disclose that a portion of the filter material comprises hydrogel.
Muschler teaches it was known in the art to have a biocompatible implantable matrix (10) (the filter used is the matrix that binds to the cells; the matrix is made of hyaluronic acid which is hydrophilic like hydrogel) (Still other suitable matrix materials are hyaluronic acid which may be purified with or without crosslinking, bioglass and collagen; parag. [0025], lines 11-13).

Regarding Claim 17, Assell as modified discloses all of the limitations claim 12 above.
Assell does not appear to disclose filter material comprises a naturally occurring biocompatible material and wherein the naturally occurring biocompatible material comprises at least one of keratin, collagen, hyaluronic acid, chondroitin, glucosamine, amniotic fluid and tissue from an amniotic sac.
Muschler teaches it was known in the art to have a biocompatible implantable matrix made of hyaluronic acid (Still other suitable matrix materials are hyaluronic acid which may be purified with or without crosslinking, bioglass and collagen; parag. [0025], lines 11-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Assell to provide the teachings of Muschler to provide a filter made of hyaluronic acid in order to improve separating the cells.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783